DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s “Amendment” filed on 07/20/2022 has been considered.
Claims 1, 12, 19, and 25 are amended. Claims 24, 26, and 27 are canceled. Claim 28-29 are added. Claims 1-23, 25, and 28-29 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 12, 15-16, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0260587 to Peacock et al., in view of U.S. Patent Application Publication No. 2007/0275701 to Jonker.
With regard to claims 1, 12, and 19, Peacock discloses a system for retail security monitoring, the system comprising: 
an electronic device on retail display(Fig. 1, paragraph 5, an electronic device configured for retail display); and 
a plurality of wireless network communication devices, each wireless network communication device of the plurality of wireless network communication devices broadcasting a respective wireless network communication signal (paragraph 82, The software solution may read and/or write to external NFC tags and/or other NFC-enabled devices monitor the device location, identification, etc. The software solution may also read and/or monitor connection with RFID-enabled tags and/or other device. The software solution may also access other functionality of the device (e.g., wi-fi, mobile, Bluetooth, etc.) to monitor the device and trigger the alarms and/or benefit denial. For example the software solution may be triggered if the device can no longer communicate with a networking device, such as a router, hub, main alarm, etc. Examiner notes that RFID-enabled tags and/or NFC-enabled devices can be considered as “the plurality of wireless network communication devices”. It’s well known that active RFID-enabled tags and/or active NFC-enabled devices can broadcast signals periodically); 
wherein the electronic device comprises: an antenna (Fig. 1, paragraph 24, an antenna); 
a memory in which security monitoring instructions are stored (Fig. 1, paragraph 5, an electronic device configured for retail display includes a persistent memory on which boot instructions are stored, a storage device on which security monitoring instructions are stored); and 
a processor configured to execute the security monitoring instructions to monitor a profile of the plurality of wireless network communication devices detected via the antenna (Fig. 1, paragraphs 5, 35-36, 55, and 82, a processor configured to execute the boot instructions during a boot sequence to initiate execution of the security monitoring instructions. The monitoring for a trigger event may also involve communications or other interaction with another device. For example, the electronic device 100 may receive a signal or message from an alarm unit or other security system component indicative of an alarm condition within the retail store.  The monitoring may also involve detecting a disconnection at one or more ports or interfaces of the electronic device 100, such as the ports 130, 132, and a power port 134. Examples of trigger events involving such sensors and circuitry include removing the electronic device 100 from a proximity zone, moving the electronic device 100 is a manner indicative of theft, or one or more disconnections of the electronic device 100, such as disconnection form a power source.  The status data obtained in the act 204 may be captured or received in various ways. In some cases, the status data is captured in an act 218 via an input/output port and/or a sensor of the electronic device. For example, an accelerometer may detect movement indicative of a theft attempt. Alternatively or additionally, an antenna may detect a change in a signal. Other signals may be detected or not detected to obtain the status. For instance, proximity data be received or otherwise used by the electronic device in an act 220. Other types of data may also be received by the device as status data. Examiner notes that monitoring the connection status of the electronic device from a proximity zone within the retail environment with other networking devices (i.e, routers), which can be considered as “monitor a profile of the plurality of wireless network communication devices”); 
wherein the processor is further configured via the execution of the security monitoring instructions to, upon detection of a change in the profile of the plurality of wireless network communication devices that exceeds a threshold, lock a user interface of the electronic device (paragraphs 38, 49, and 81, Upon detection of the trigger event, the execution of the security monitoring instructions 116 causes the processor to lock the user interface(s) 108 of the electronic device 100. The software solution may also trigger on being removed from a display or fixed location, such as if the device is removed from a location for longer than a threshold (e.g., long dwell times). The locking may inhibit some or all of the input/output functions of the user interface(s). Examiner notes that the trigger event is monitored when the electronic device is being removed from the fixed location within the retail and is no longer connected to other networking devices in the retail environment for longer than a threshold time, which can be considered as “detection of a change in the profile of the plurality of wireless network communication devices that exceeds a threshold”. Upon detection of a change (condition A) is occurred, lock step (step A) is performed. When condition A is not invoked, step A is not triggered. Therefore, this limitation as no patentable weight).
However, Peacock does not disclose wherein each of the wireless network communication devices broadcasts a respective wireless network communication signal such that the profile of wireless network communication devices is indicative of the wireless network communication signals visible to, or detectable by, the electronic device; and wherein the profile comprises a list of identifiers of the wireless network communication signals visible to, or detectable by, the electronic device.
 However, Jonker teaches wherein each of the wireless network communication devices broadcasts a respective wireless network communication signal such that the profile of wireless network communication devices is indicative of the wireless network communication signals visible to, or detectable by, the electronic device; and wherein the profile comprises a list of identifiers of the wireless network communication signals visible to, or detectable by, the electronic device (A user's WiFi-enabled device, or wireless device, typically has the ability to sniff, or scan for, existing networks. Typically, the wireless device will tune to one or more available channels and listen for all beacon frames, or signals, broadcast by wireless networks on that channel. The beacons received by the device can be from one or more wireless networks. Each wireless network is typically identified by a network identifier, referred to as the service set identifier, "SSID", contained in the beacon frame broadcast by the wireless network. A profile included in configuration 156 can comprise settings for use with a wireless network 102. A profile filter of configuration 156 can be used to change settings in a profile. A network list can be used to link multiple instances of wireless network 102 to a profile. Cache 155 comprises information corresponding to instances of AP 102. For example, cache 155 can include a unique identifier for AP 102 (e.g., a BSSID), together with status information including usability information (e.g., "known good", "known bad", "associated good", "associated bad", "unknown", "associated unknown", and the like), and use information (e.g., date and time last used, counts identifying good connections and bad connections, etc.). Cache 155 is updated as a result of scan, probe and connect operations, in accordance with embodiments disclosed herein. Mapping 157 comprises information used to map a profile to a network identifier (e.g., SSID), to map a profile to a list of networks. Configuration 156 can rank profiles and networks, which ranking can be used to determine a match between a detected BSSID and a profile containing connection preferences and other settings for the wireless network 102 to which the BSSID belongs. FIG. 6E provides an example of a scan 602e, which detects multiple BSSIDs, i.e., multiple beacon frames 119 broadcast by instances of AP 112, all of which have the same SSID. Referring to mappings 603e, the profile, i.e., "Home Network" has a higher rank, and it would therefore be examined first to determine whether it identified the "Sonora" SSID. The next profile, the "Commercial Network" profile is then examined, and the "Sonora" SSID is determined to correspond with the "Commercial Network". Mappings 603e reflects the match. the configuration information comprises at least one network list corresponding to one of the profiles, the network list identifies a plurality of wireless networks and a wireless network identifier for each of the plurality of wireless networks identified in the network list, and wherein the wireless identifier associated with the selected profile used to identify one of the detected beacon messages is one of the wireless network identifiers identified in the network list.  A method for execution by a client device of determining wireless network status information, the client device storing configuration information which comprises a profile and a corresponding network list, the profile comprises a wireless network identifier, and the network list identifies a plurality of wireless networks, each having a wireless network identifier, the method comprising: detecting multiple beacon messages from multiple access points, each beacon message including an access point identifier and a wireless network identifier; selecting a beacon message containing a wireless network identifier matching a wireless network identifier corresponding to a wireless network identified in the network list; attempting, using at least one predefined operation identified using information contained in the profile, to communicate with the access point identified in the selected beacon message; determining a usability status based on a response received from the access point to the at least one predefined operation; and storing the determined usability status in a cache for the access point identified in the selected beacon message.,  Fig. 1, paragraphs 9, 10, 55, 56, and 90, Claims 19, 20, and 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Peacock to include, wherein each of the wireless network communication devices broadcasts a respective wireless network communication signal such that the profile of wireless network communication devices is indicative of the wireless network communication signals visible to, or detectable by, the electronic device; and wherein the profile comprises a list of identifiers of the wireless network communication signals visible to, or detectable by, the electronic device, as taught in Jonker, in order to distinguish between wireless networks which use the same network identification information and to permit the wireless device to identify wireless networks based on previously-determined information, such that the wireless device can make an informed network selection (Jonker, paragraph 12).
With regard to claims 6, 15, and 22, Peacock discloses the wireless network communication devices comprise a security-dedicated wireless network communication device (paragraphs 20 and 82).  
With regard to claims 7, 16, and 21, Peacock discloses the wireless network communication devices comprise a network device not connected to an external network (paragraph 4,  In some cases, the security mechanism is a tether that ties the merchandise to a display fixture. In other cases, the security mechanism is a security device, such as an electronic tag, affixed to the product and configured to support a proximity detection scheme.  Examiner notes that it’s obvious that the electronic tags can be either online or offline. Therefore, the offline electronic tag can be considered as “a network device not connected to an external network” ).  
With regard to claims 8 and 23, Peacock discloses the wireless network communication device not connected to the external network is battery powered (paragraph 82, It’s well known that RFID-enabled tags can be battery-powered).  
With regard to claim 9, Peacock discloses the wireless network communication devices comprise a wireless router (paragraph 82, For example the software solution may be triggered if the device can no longer communicate with a networking device, such as a router, hub, main alarm, etc.).  
With regard to claim 10, Peacock discloses the wireless network communication devices comprise a wireless access point (paragraph 82, For example the software solution may be triggered if the device can no longer communicate with a networking device, such as a router, hub, main alarm, etc.).  


Claims 2-5, 13-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0260587 to Peacock et al., in view of U.S. Patent Application Publication No. 2007/0275701 to Jonker, and further in view of China Patent Application Publication No. CN 105678980 to Zhang et al.
With regard to claims 2 and 13, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose obtain base profile data for a home base location of the electronic device is stored in the memory; and the processor is further configured via the execution of the security monitoring instructions to implement a comparison of data indicative of the profile with the base profile data to detect the change.
  However, Zhang teaches obtain base profile data for a home base location of the electronic device is stored in the memory; and the processor is further configured via the execution of the security monitoring instructions to implement a comparison of data indicative of the profile with the base profile data to detect the change (The method is used in the system consisting of an alarm host, a mobile terminal and a wireless router connected with a wireless network. The method comprises: when the alarm host is located in the aiming state, the discover message of the mobile terminal is intercepted, the MAC address carried in the discover message and a pre-stored monitored MAC address are compared, if the MAC address carried in the discover message and a pre-stored monitored MAC address are same, the alarm host is switch to be a disarming state; and when the alarm host is located in the disarming state, it is determined that the mobile terminal leaves the wireless network or not, and the alarm host is switched to be the aiming state after the mobile terminal leaves the wireless network, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, obtain base profile data for a home base location of the electronic device is stored in the memory; and the processor is further configured via the execution of the security monitoring instructions to implement a comparison of data indicative of the profile with the base profile data to detect the change, as taught in Zhang, in order to allow an alarm host to automatically perform arming and disarming (Zhang, abstract).
With regard to claims 3 and 14, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the processor is further configured via the execution of the security monitoring instructions to implement a scan to capture the base profile data via the antenna upon an unlocking of the electronic device.
  However, Zhang teaches the processor is further configured via the execution of the security monitoring instructions to implement a scan to capture the base profile data via the antenna upon an unlocking of the electronic device (the alarm host firstly access in a wireless network, it is necessary to set the MAC address to be monitored is stored on it, as the subsequent step of MAC address comparison reference. implementation manner is as follows: the alarm host side sets the MAC address obtaining module, receiving MAC address of sent from the cloud platform, and taking it as the monitored MAC address to the MAC address comparison module and MAC address inquiry module. wherein the MAC address is sent by the cloud platform by the mobile terminal for the first time connected to the wireless router, page 5, lines 23-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the processor is further configured via the execution of the security monitoring instructions to implement a scan to capture the base profile data via the antenna upon an unlocking of the electronic device, as taught in Zhang, in order to allow an alarm host to automatically perform arming and disarming (Zhang, abstract).
With regard to claims 4 and 17, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the processor is further configured via the execution of the security monitoring instructions to periodically capture current profile data for the profile of wireless network communication devices detected via the antenna.
  However, Zhang teaches the processor is further configured via the execution of the security monitoring instructions to periodically capture current profile data for the profile of wireless network communication devices detected via the antenna (Optionally, the alarm host judges if the mobile terminal leaves wireless network is realized through address analyzing protocol ARP, specifically comprising: alarm mainframe through wireless router sends a designated IP address of ARP request message to each mobile terminal in a wireless network. Optionally, the alarm host sends ARP request message of the time interval is 1 minutes, page 2, lines 40-43, page 3, line 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the processor is further configured via the execution of the security monitoring instructions to periodically capture current profile data for the profile of wireless network communication devices detected via the antenna, as taught in Zhang, in order to allow an alarm host to automatically perform arming and disarming (Zhang, abstract).
With regard to claims 5 and 20, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the profile comprises data indicative of media access control (MAC) addresses of the wireless network communication devices detected via the antenna.
  However, Zhang teaches the profile comprises data indicative of media access control (MAC) addresses of the wireless network communication devices detected via the antenna (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the profile comprises data indicative of media access control (MAC) addresses of the wireless network communication devices detected via the antenna, as taught in Zhang, in order to allow an alarm host to automatically perform arming and disarming (Zhang, abstract).
Claims 11, 18, 25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0260587 to Peacock et al., in view of U.S. Patent Application Publication No. 2007/0275701 to Jonker, and further in view of China Patent Application Publication No. CN 105191360 to Marti et al.
With regard to claims 11 and 18, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose exit profile data is stored in the memory; the exit profile data is indicative of a wireless network communication device disposed at a location associated with an exit of a retail environment; and the processor is further configured via the execution of the security monitoring instructions to compare the profile with the exit profile data and, upon detection of a match between the profile and the exit profile data, lock the user interface of the electronic device. 
However, Marti teaches exit profile data is stored in the memory; the exit profile data is indicative of a wireless network communication device disposed at a location associated with an exit of a retail environment; and the processor is further configured via the execution of the security monitoring instructions to compare the profile with the exit profile data and, upon detection of a match between the profile and the exit profile data, lock the user interface of the electronic device (Wireless subsystem 420 may include a fence identifier register 422. wireless subsystem 420 can comprise a signal source interface 424. signal source interface 424 is a wireless component subsystem 420, the signal source interface 424 can be configured to one or more communication channel scanning beacon signals from a signal source, detecting the signal from the scanning source identifier, and the detected signal source identifier and storing the fence enclosure matches an identifier in the identifier register 422 hardware and software. Wireless subsystem 420 may include a scanning parameter register 426, the register is configured to store entrance threshold (M), and an exit threshold value (N), or both. signal source interface 424 can be detected or not detected one of signal source identifier matching a fence identifier in the at least N times of scanning in at least M times of scan, generating a notification. Wireless subsystem 420 providing notification to the application subsystem 404. notification may include one or more fence identifier for which a match is detected. In addition, the notification can include a measurement associated with the matching identifier. measuring can include e.g., a received signal strength indication (RSSI), travel between mobile device 102 and signal source of the signal round trip time, or any combination of said contents. when receiving the notification, application subsystem 404 can determine whether the mobile device 102 enters or exits the advanced near the fence of the fence identifier and matching corresponding to the UUID. based on the entry or exit, application subsystem 404 can activate or deactivate the application program 410. page 7, lines 8-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, exit profile data is stored in the memory; the exit profile data is indicative of a wireless network communication device disposed at a location associated with an exit of a retail environment; and the processor is further configured via the execution of the security monitoring instructions to compare the profile with the exit profile data and, upon detection of a match between the profile and the exit profile data, lock the user interface of the electronic device, as taught in Marti, in order to activate or deactivate the application program (Marti, page 7, line 26).
With regard to claims 25, 28, and 29, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose each of the wireless network communication devices broadcasts the respective wireless network communication signal despite not providing data communications for the electronic device to and from an external network. 
However, Marti teaches each of the wireless network communication devices broadcasts the respective wireless network communication signal despite not providing data communications for the electronic device to and from an external network (signal source 104, 106, and 108, each of which can be configured as a wireless beacon broadcast information segment. In some implementations, the signal sources 104, 106, 108, 110 and 112 are radio frequency (RF) transmitter. In some implementations, the signal sources 104, 106, 108, 110 and 112 can be compatible with the Electrical and Electronics Engineers (IEEE) 802.11u Wi-FiTM beacon. In some implementations, the signal sources 104, 106, 108, 110, and 112 may be TM low energy (BLE) or near field communication (NFC) beacon. signal source 104, 106, 108, 110 and 112 can have the same type of equipment or different equipment types. signal source 104, 106, 108, 110 and 112, each of which may by one or more specified channels to broadcast the beacon signal. by the signal sources 104, 106, 108, 110 and 112 in each of the broadcast beacon signal can each comprise a signal source identifier. Examiner notes that a wireless beacon broadcast information segment/signal (i.e., a signal source identifier) can be considered as “the wireless network communication signals visible to the electronic device”. Examiner notes that its well known that active RFID tag/NFC tags/RF transmitter/signal source can broadcast signals periodically despite whether the active RFID tag/NFC tags/RF transmitter/signal source are online or offline, which is considered as “each of the wireless network communication devices broadcasts the respective wireless network communication signal despite not providing data communications to and from an external network”,  Page 3, lines 2-28, Fig. 1-2, page 7, lines 8-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, each of the wireless network communication devices broadcasts the respective wireless network communication signal despite not providing data communications for the electronic device to and from an external network, as taught in Marti, in order to activate or deactivate the application program (Marti, page 7, line 26).
Response to Arguments
Applicants' arguments filed on 07/20/2022 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “the combination of references fails to disclose or suggest wherein each of the wireless network communication devices broadcasts a respective wireless network communication signal such that the profile of wireless network communication devices is indicative of the wireless network communication signals visible to, or detectable by, the electronic device; and wherein the profile comprises a list of identifiers of the wireless network communication signals visible to, or detectable by, the electronic device”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIEL J YU/Primary Examiner, Art Unit 3687